Title: To Benjamin Franklin from Madame Brillon, 21 [September 1781]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce vendredi soir 21 [September, 1781]
Adieu mon bon ami mon aimable papa, je pars je vous quitte pour bien longtems, mais je ne puis croire que mon áme entiére me suive, une portion voltigera sans césse autour de vous— adieu aimés moi, écrivés moi souvent que vous m’aimés, et croyés que rien n’égallera le regrét que j’ai de vous quittér, que le plaisir que j’aurai a vous revoir:/:
 
Addressed: A Monsieur / Monsieur franklin / à Passy
Endorsed: recd Sept. 22. 81
